First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 10, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 25-27, 30-34 and 37-45 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 112
The rejection of claims 28 and 29 under 35 USC 112, 4th paragraph is maintained.
Double Patenting
The rejection of claims 28, 29, 35 and 36 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,992,891; 10,322,101; 10,441,558 and 10,463,640 is made moot by the cancellation of the instant claims.

The rejection of claims 25-27, 30-34 and 37-45 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,992,891; 10,322,101; 10,441,558 and 10,463,640 is withdrawn.

Claims 25-27, 30-34 and 37-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 17-20 of U.S. Patent No. 10,300,015 in view of Dworkin et al. 2003. 
‘015 claims a composition comprising baclofen or a pharmaceutically acceptable salt thereof; sorbitol or a pharmaceutically acceptable salt thereof; and naltrexone or a pharmaceutically acceptable salt thereof (see claim 1).  The reference disclosure sets forth the use of the reference composition for treating neuropathic pain (see col. 11, line 63 – col. 12, line 12).  The art as evidenced by Dworkin et al. teaches neuropathic pain inclusive of diabetic neuropathy, postradiation plexopathy/myelopathy, chemotherapy-induced polyneuropathy, HIV sensory neuropathy, etc. (see page 1525, Table 1).  
The doses recited by the instant claims are noted.  However, (i) ‘015 discloses the components may be used at different concentrations or relative ratios, which may be adjusted by the skilled person (col. 7, lines 1-57) and (ii) the present specification notes that the amount of each drug in the combination is dependent on several factors including administration route, body weight, age of the patient, etc. (see page 23, lines 1-4; page 23, line 32 – page 24, line 5) as would have been obvious to the skilled artisan in the medical/pharmaceutical art at the time of the present invention.
Therefore, the use of the composition of ‘015 for treating neuropathy as instantly claimed is rendered prima facie obvious.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628